            Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 1 of 64




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION




    DAEDALUS BLUE, LLC,
                                                                      6:20-cv-428
                                Plaintiff,                 Case No. ________________

             v.                                            JURY TRIAL DEMANDED

    ORACLE CORPORATION AND ORACLE
    AMERICA, INC.,

                                Defendants.


       DAEDALUS BLUE, LLC’S COMPLAINT FOR PATENT INFRINGEMENT


       TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff, Daedalus Blue, LLC for its Complaint against Defendants Oracle Corporation

and Oracle, America, Inc. (collectively, “Oracle”), hereby alleges as follows:

                                             INTRODUCTION

       1.         The novel inventions disclosed in the Asserted Patents in this matter were

invented by International Business Machines Corporation (“IBM”). IBM pioneered the field of

shared resources and cloud computing. Every year, IBM spends billions of dollars on research

and development to invent, market, and sell new technology, and IBM obtains patents on many

of the novel inventions that come out of that work, including the Asserted Patents. The five

patents asserted in this case are the result of the work from 15 different IBM researchers,

spanning a period of nearly a decade.




                                                   1
              Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 2 of 64




         2.       Over the years, IBM has licensed its inventions—including those claimed in the

Asserted Patents—to many companies, including Amazon Web Services.

                                           THE PARTIES

         3.       Daedalus Blue, LLC (“Daedalus”) is the current owner and assignee of the

Asserted Patents.

         4.       Plaintiff Daedalus is a Delaware limited liability company with its principal place

of business located at 51 Pondfield Road, Suite 3, Bronxville, NY 10708.

         5.       Defendant Oracle Corporation is a Delaware Corporation with a principal place of

business at 500 Oracle Parkway Redwood City, CA 94065. Oracle Corporation also maintains

regional offices in this District, located at 2300 Oracle Way, Austin, Texas, at 5300 Riata Park

Court, Building B, Austin, Texas, and at 613 NW Loop 410 San Antonio, Texas.

         6.       Defendant Oracle America, Inc. (“Oracle America”) is a Delaware Corporation

with a principal place of business at 500 Oracle Parkway Redwood City, CA 94065. Oracle

America also maintains regional offices in this district, located 613 NW Loop 410 San Antonio,

Texas.

         7.       Oracle Corporation and Oracle America conduct business in Texas and in the

Western District of Texas, as set forth below.

                                  JURISIDICTION AND VENUE

         8.       This is an action arising under the patent laws of the United States, 35 U.S.C.

§ 101, et seq. Accordingly, this Court has subject matter jurisdiction pursuant to 28 U.S.C.

§§ 1331 and 1338(a).

         9.       Defendants Oracle are subject to this Court’s personal jurisdiction in accordance

with due process and/or the Texas Long Arm Statute because, in part, Oracle “[r]ecruits Texas



                                                   2
           Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 3 of 64




residents, directly or through an intermediary located in this state, for employment inside or

outside this state.” See Tex. Civ. Prac. & Rem. Code § 17.042.

        10.      This Court also has personal jurisdiction over Defendants Oracle because they

committed and continue to commit acts of direct and/or indirect infringement in this judicial

district in violation of at least 35 U.S.C. §§ 271(a) and (b). In particular, on information and

belief, Defendants have made, used, offered to sell and sold licenses for, or access to, the

accused products in this judicial district, and have induced others to use the accused products in

this judicial district.

        11.      Defendants Oracle are subject to the Court’s personal jurisdiction, in part, because

they regularly conduct and solicit business, or otherwise engage in other persistent courses of

conduct in this district, and/or derive substantial revenue from the sale and distribution of

infringing goods and services provided to individuals and businesses in this district.

        12.      This Court has personal jurisdiction over Defendants Oracle because, inter alia,

Defendants (1) have substantial, continuous, and systematic contacts with this State and this

judicial district; (2) own, manage, and operate facilities in this State and this judicial district;

(3) enjoy substantial income from their operations and sales in this State and this judicial district;

(4) employ Texas residents in this State and this judicial district; and (5) solicit business and

market products, systems and/or services in this State and judicial district including, without

limitation, those related to the infringing accused products.

        13.      Venue is proper in this District pursuant to at least 28 U.S.C. §1319(b)-(c) and

§1400(b), at least because Defendants Oracle, either directly or through their agents, have

committed acts within this judicial district giving rise to this action, and continue to conduct




                                                   3
          Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 4 of 64




business in this district, and/or have committed acts of patent infringement within this District

giving rise to this action.

                                   FACTUAL ALLEGATIONS

                                         Daedalus Patents

        14.     The Asserted Patents in this case relate to groundbreaking improvements to

computer network functionality and computer security. The techniques described in the Asserted

Patents relate to computer networks and have particular application in the cloud-based

computing environments as will be further described below.

        15.     On July 19, 2005, the U.S. Patent and Trademark Office duly and lawfully issued

United States Patent No. 6,920,494 (“the ’494 Patent”), entitled “Storage Area Network Methods

and Apparatus with Virtual SAN Recognition.” A true and correct copy of the ’494 Patent is

attached hereto as Exhibit 1.

        16.     Daedalus is the owner and assignee of all right, title, and interest in and to the

’494 Patent, including the right to assert all causes of action arising under said patent and the

right to any remedies for infringement of it.

        17.     The ’494 Patent describes, among other things, novel systems and methods that

improve the monitoring and discovery of network components and their topology, thereby

allowing users to more efficiently monitor the network and components. These inventive

technological improvements solved then-existing problems in the field of storage area networks

(SANs) and methods of operating SANs. For example, as described in the ’494 Patent, with the

rise of the personal computer and workstations in the 1980's, demand by business users led to the

development of interconnection mechanisms that permitted otherwise independent computers to

access data on another computer's storage devices. A prevalent business network that emerged



                                                  4
          Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 5 of 64




was/is the local area network, typically comprising “client” computers (e.g., individual PCs or

workstations) connected by a network to a “server” computer. In a storage area network, many

storage devices are often placed on a network or switching fabric that can be accessed by several

servers (such as file servers and web servers) which, in turn, service respective groups of clients.

Sometimes even individual PCs or workstations are enabled for direct access of the storage

devices. (See Ex. 1. at 1:24-54). The complexity engendered by having storage-area networks

of shared-access storage components being used by multiple servers spread across separate local-

area networks created system management problems that were addressed by the invention of the

’494 Patent. (See, e.g., id. at 1:55-2:26).

       18.     Prior to the invention of the ’494 Patent, a drawback in storage area networks

arose in managing the proliferation of hosts and storage devices. For example, a storage area

network (SAN) has one or more host digital data processors which are coupled to one or more

storage devices by an interconnect, for example, a fibre channel-based fabric. Hosts are typically

web or file servers for client computers but may be any digital data device that accesses and/or

stores information on the storage devices. In managing the SAN connections, solutions existing

before the ’494 invention focused on setting switches or switch-like interfaces on the network or

interconnect fabric between the hosts and storage device, electrically “blocking” certain hosts

and certain storage devices. A problem with these solutions is that they permitted only zoning or

switch-like control. Another problem is that, by their very nature, these solutions tended to be

provider specific. (See Ex. 1, at 1:55-63).

       19.     The ’494 Patent overcomes these drawbacks and improves the functioning of a

computer network by improving storage area networks (SANs) and methods for operating SANs.

The invention of the ’494 Patent provides for provisioning and discovery of “virtual”



                                                 5
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 6 of 64




connections and regions within a SAN, that are not dependent on the limited zoning capabilities

and connectivity of the storage fabric switch hardware. (See, e.g., Ex. 1, at 6:58-7:22, 44:25-

45:25, Figs. 23, 24). An exemplary depiction of a virtual SAN that can be detected by host

adapters and disambiguated by a SAN manager is shown in Fig. 23 of the patent:




This “virtual SAN” discovery and management provided a novel and unconventional solution

over existing network management solutions at the time. For example, in one aspect of the

invention, scanners are utilized for each virtualized region (e.g., defined independent of physical

connectivity by the storage resources seen and accessible by a host or group of hosts) of a SAN

to collect information regarding the components and their interconnectivity; such scanners are

coupled to a manager that uses that information to determine the topology of the SAN. A




                                                 6
            Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 7 of 64




scanner may run on an agent within a host. The exemplary arrangement is shown in Fig. 1 of the

patent:




          20.   The patent describes, for example, that a scanner may be an executable that

interacts with the hosts by performing system calls and I/O control calls to gather information.

(Ex. 1, at 39:4-7). The manager may then disambiguate information from the regions and

discern the topology of the portion of the SAN spanned by the regions. As illustrated in Fig. 25

of the patent, the SAN manager may store the internal model store of the SAN topology, and

such store may contain objects representing the components of the SAN (e.g., hosts, storage

devices, interconnect), their attributes and the interrelationships therebetween. The objects may

be arranged hierarchically or otherwise. (Id., at 46:61-47:29). They may describe a “collection

of ports that may constitute a virtual SAN.” (Id., at 45:25-46:60). For example:




                                                7
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 8 of 64




       21.     Further, Figure 26 of the patent shows an exemplary hierarchical display that may

be presented using the models depicted in Figure 25, and which may also identify information

about the status of components or history data:




                                                  8
          Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 9 of 64




       22.     The novel features of the invention are recited in the claims. For example, Claim

1 of the ’494 Patent recites:

               A storage area network (SAN) comprising
               one or more regions forming at least a portion of the SAN, each region
               having one or more components, the components including one or more
               digital data processors and one or more storage devices;
               one or more scanners that collect, for each region, information regarding the
               components and their interconnectivity;
               a manager, coupled to the one or more scanners, that responds to the
               collected information to determine a topology of a portion of the SAN
               spanned by the regions.

(Ex. 1, at 84:16-27). Claim 1 of the ’494 Patent describes claim elements, individually or as an

ordered combination, that were non routine and unconventional at the time of the invention in

2001 and was an improvement over prior art. For example, it provided a way (not previously

available) to collect information about network components and their interconnectivity in order

to monitor and discover network components and their topology. For example, Claim 1

discloses the unconventional step that one or more scanners are maintained to collect information

on components for different regions of the SAN, and that the manager is coupled to the scanners

for the different regions and responds to the collected information to determine a portion of the

SAN topology that spans the regions. As described above and in the disclosures of the ’494

Patent, the claimed regions may be inventively and unconventionally virtualized from the storage

network fabric hardware, and constitute “virtual SANs.” This virtualization functionally

improved the discovery and management of storage network components in the complex

environment of new cloud-based and networked computing systems.

       23.     On February 13, 2007, the U.S. Patent and Trademark Office duly and lawfully

issued United States Patent No. 7,177,886 (“the ’886 Patent”), entitled “Apparatus and Method



                                                 9
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 10 of 64




for Coordinating Logical Data Replication with Highly Available Data Replication.” A true and

correct copy of the ’886 Patent is attached hereto as Exhibit 2.

       24.     Daedalus is the owner and assignee of all right, title, and interest in and to the

’886 Patent, including the right to assert all causes of action arising under said patent and the

right to any remedies for infringement of it.

       25.     The ’886 Patent describes, among other things, a novel apparatus configuration

that improves data storage techniques that provides for faster, more reliable backup of data files

to remote servers, which ensures against data loss and system failure. These inventive

technological improvements solved then-existing problems in the field of data replication for

databases. For example, as described in the ’886 Patent, relational database systems distribute

data across a plurality of computers, servers, or other platforms. Distributed database systems

typically include a central database and various remote servers that are synchronized with the

central database. (Ex. 2, at 1:34-36). The central database server provides a repository for all

database contents, and its contents are preferably highly robust against server failures. (Id., at

1:47-49). Remote databases which store some or all information contained in the central

database are typically maintained by synchronous or asynchronous data replication. In

synchronous replication, a transaction updates data on each target remote database before

completing the transaction.

       26.     However, as described in the ’886 Patent, traditional synchronous replication

methods introduce substantial delays into data processing, because the replication occurs as part

of the user transaction. This increases the cost of the transaction, making it too expensive.

Moreover, a problem at a single database can result in an overall system failure. Hence,




                                                 10
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 11 of 64




synchronous replication is usually not preferred, except in transactions which require a very high

degree of robustness against database failure. (Id., at 2:9-24).

       27.     As also described in the ’886 Patent, known methods of asynchronous replication

were preferred for most data distribution applications. In asynchronous replication, transaction

logs of the various database servers are monitored for new transactions. When a new transaction

is identified, a replicator rebuilds the transaction from the log record and distributes it to other

database instances, each of which apply and commit the transaction at that instance. Such

replicators have a high degree of functionality, and readily support multiple targets, bi-

directional transmission of replicated data, replication to dissimilar machine types, and the like.

However, asynchronous replicators have a substantial latency between database updates,

sometimes up to a few hours for full update propagation across the distributed database system,

which can lead to database inconsistencies in the event of a failure of the central database server.

Hence, asynchronous replicators are generally not considered to be fail-safe solutions for high

data availability. (Ex. 2, at 25-41).

       28.     The ’886 Patent overcomes these drawbacks and improves the functioning of a

computer network, including computer database replication by providing fail-safe data

replication in a distributed database system. This invention provides for reliable fail-safe

recovery and retains the high degree of functionality of asynchronous replication. (Ex. 2, at

2:42-46). The ’886 Patent describes that, in accordance with one aspect of the invention, a

database apparatus includes a critical database server having a primary server supporting a

primary database instance and a secondary server supporting a secondary database instance that

mirrors the primary database instance. Fig. 1 of the patent shows an exemplary arrangement




                                                  11
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 12 of 64




where, “[t]he central database server 12 includes a primary server 20 and a secondary

server 22 that mirrors the primary server 20.” (Id. at 4:48-50).




The secondary server generates an acknowledgment signal (34) indicating that a selected critical

database transaction is mirrored at the secondary database instance. A plurality of other servers

(14, 16, 18) each support a database. A data replicator communicates with the critical database

server and one or more of the other servers to replicate the selected critical database transaction

on at least one of said plurality of other servers responsive to the acknowledgment signal. (Id. at

2:56-67). This configuration of primary and secondary database resources, along with remotely

provisioned database backups, was a novel and unconventional system setup that facilitated the

improved reliability and failure protection enabled by the claims.

       29.     The novel features of the invention are recited in the claims. For example, Claim

1 of the ’886 Patent recites:




                                                 12
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 13 of 64




               A database apparatus comprising:
               a critical database server including a primary server supporting a primary
               database instance and a secondary server supporting a secondary database
               instance that mirrors the primary database instance, the secondary server
               generating an acknowledgment signal indicating that a selected critical
               database transaction at the primary database instance is mirrored at the
               secondary database instance, the critical databases server including a
               mirroring component communicating with the primary and secondary
               servers to transfer database log file entries of the primary database instance
               to the secondary server, the secondary server applying and logging the
               transferred database log file entries to the secondary database instance and
               producing said acknowledgement signal subsequent to the applying and
               logging of the selected critical database transaction, wherein the mirroring
               component includes a control structure that indexes critical database
               transactions that are applied and logged at the secondary database instance,
               the acknowledgement signal corresponding to indexing in the control
               structure of at least one of the selected critical database transaction and a
               critical database transaction that commits after the selected critical database
               transaction;
               a plurality of other servers each supporting corresponding database
               instances; and
               a data replicator communicating with the critical database server and the
               plurality of other servers to replicate the selected critical database
               transaction on at least one of said plurality of other servers responsive to the
               acknowledgment signal.

(Ex. 2, at 10:57-11:22). Claim 1 of the ’886 Patent describes claim elements, individually or as

an ordered combination, that were non routine and unconventional at the time of the invention in

2003 and an improvement over prior art, as it provided a way (not previously available) to avoid

data inconsistencies among remote servers in the event of a failure of the central database

primary server; provide asynchronous replication functionality that is robust with respect to

primary database failure; and provide for fail-safe recovery via a high availability replication

system, while retaining the broad functionality of data distribution by asynchronous replication.

(Id., at 3:55-67). For example, in a distributed database system, it was unconventional for a

secondary server to produce an acknowledgement for applying received logs to the secondary



                                                 13
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 14 of 64




database and for a data replicator to wait to replicate critical database transactions in response to

such acknowledgement.

       30.     On October 29, 2013, the U.S. Patent and Trademark Office duly and lawfully

issued United States Patent No. 8,572,612 (“the ’612 Patent”), entitled “Autonomic Scaling of

Virtual Machines in a Cloud Computing Environment.” A true and correct copy of the ’612

Patent is attached hereto as Exhibit 3.

       31.     Daedalus is the owner and assignee of all right, title, and interest in and to the

’612 Patent, including the right to assert all causes of action arising under said patent and the

right to any remedies for infringement of it.

       32.     The ’612 Patent describes, among other things, novel systems and methods that

improve the data processing and the scaling of resources in a cloud computing environment by

efficiently utilizing virtual machines (VM) that autonomically deploy and terminate based on

workload. These inventive technological improvements solved then-existing problems in the

field of cloud computing. As described in the ʼ612 Patent, cloud computing is a cost-effective

means of delivering information technology services through a virtual platform rather than

hosting and operating the resources locally. Virtual machines (VMs) may reside on a single

powerful blade server, or a cloud system may utilize thousands of blade servers. (See Ex. 3, at

1:27-36). A VM is composed of modules of automated computing machinery. (Id., at 1:56-58).

The hypervisor (a separate module of automated computing machinery that interacts with the

host hardware) creates a particular instance of a VM. (Id., at 6:7-9; 6:25:33). One of the

drawbacks of cloud computing systems before the ’612 Patent invention, was that the end user

would lose control over the underlying hardware infrastructure, including control over scaling

the number of virtual machines running an application. In such an environment, scaling of an



                                                 14
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 15 of 64




application would be carried out manually by a system administrator, but only when end users

would report performance degradation. This technique is slow and complex, and it inherently

risks a user's experiencing a poor quality of service. (Id., at 1:37-50).

       33.     The ’612 Patent overcomes these drawbacks and improves the functioning of a

computer network, for example, by disclosing an improved way of scaling virtual machine

instances using autonomic scaling to deploy additional VM instances, terminate VM instances,

and provide user control with little or no governance by hand.

       34.     In one aspect, the ’612 Patent invention describes autonomic scaling of virtual

machines in a cloud computing environment. A self-service portal enables users themselves to

set up VMs as they wish, according to the user’s specifications. The cloud operating system then

deploys an instance of the now-specified VM in accordance with the received user specifications.

The self-service portal passes the user specification to the deployment engine. The VM catalog

contains VM templates, standard-form descriptions used by hypervisors to define and install

VMs. The deployment engine fills in the selected template with the user specifications and

passes the complete template to the data center administration server in the local data center.

The data center administration server then calls a hypervisor on a cloud computer to install the

instance of the VM specified by the selected, completed VM template. (See Ex. 3, at 5:17-36).

       35.     The ’612 Patent further describes that the cloud computing environment includes

a plurality of virtual machines (‘VMs’), and a cloud operating system and a data center

administration server operably coupled to the VMs. The cloud operating system deploys an

instance of a VM and flags the instance of a VM for autonomic scaling including termination.

The cloud operating system monitors one or more operating characteristics of the instance of the

VM, deploys an additional instance of the VM if a value of an operating characteristic exceeds a



                                                 15
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 16 of 64




first predetermined threshold value, and terminates operation of the additional instance of the

VM if a value of an operating characteristic declines below a second predetermined threshold

value. (See Ex. 3, at 1:53-2:6). With autonomic scaling, the environment gracefully handles

varying workloads, either increasing or decreasing, and can adapt to varying workloads

transparently, smoothly, and with a minimum of difficulty for the users of the data processing

service provided by such a cloud computing environment. (See id., at 2:28-45).

       36.     Figure 3 of the ’612 Patent shows a flowchart illustrating example methods of

autonomic scaling:




                                                16
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 17 of 64




       37.     The novel features of the invention are recited in the claims. For example, Claim

1 of the ’612 Patent recites:

               A method of autonomic scaling of virtual machines in a cloud computing
               environment, the cloud computing environment comprising a plurality of
               virtual machines (‘VMs’), the VMs comprising modules of automated
               computing machinery installed upon cloud computers disposed within a
               data center, the cloud computing environment further comprising a cloud
               operating system and a data center administration server operably coupled
               to the VMs, the method comprising:
               deploying, by the cloud operating system, an instance of a VM, including
               flagging the instance of a VM for autonomic scaling including termination
               and executing a data processing workload on the instance of a VM;
               monitoring, by the cloud operating system, one or more operating
               characteristics of the instance of the VM;
               deploying, by the cloud operating system, an additional instance of the VM
               if a value of an operating characteristic exceeds a first predetermined
               threshold value, including executing a portion of the data processing
               workload on the additional instance of the VM; and
               terminating operation of the additional instance of the VM if a value of an
               operating characteristic declines below a second predetermined threshold
               value;
               wherein the cloud operating system comprises a module of automated
               computing machinery, further comprising a self service portal and a
               deployment engine, and deploying an instance of a VM further comprises:
               passing by the self service portal user specifications for the instance of a
               VM to the deployment engine;
               implementing and passing to the data center administration server, by the
               deployment engine, a VM template with the user specifications; and
               calling, by the data center administration server, a hypervisor on a cloud
               computer to install the VM template as an instance of a VM on the cloud
               computer.

(Ex. 3, at 15:42-16:8). Claim 1 of the ’612 Patent describes claim elements, individually or as an

ordered combination, that were non routine and unconventional at the time of the invention in

2010 and an improvement over prior art, as it provided a way (not previously available) to add or

terminate virtual machines based on individualized thresholds, thereby efficiently utilizing

resources and transparently adapting workload. For example, as noted by the U.S. Patent and
                                                17
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 18 of 64




Trademark Office upon issuance, the known prior art failed to teach at least the combination of

“deploying, by the cloud operating system, an additional instance of the VM if a value of an

operating characteristic exceeds a first predetermined threshold value, including executing a

portion of the data processing workload on the additional instance of the VM; and terminating

operation of the additional instance of the VM if a value of an operating characteristic declines

below a second predetermined threshold value, wherein the cloud operating system comprises a

module of automated computing machinery, further comprising a self-service portal and a

deployment engine, and deploying an instance of a VM further comprises: passing by the self-

service portal user specifications for the instance of a VM to the deployment engine;

implementing and passing to the data center administration server, by the deployment engine, a

VM template with the user specifications; and calling, by the data center administration server, a

hypervisor on a cloud computer to install the VM template as an instance of a VM on the cloud

computer.” Accordingly, the use of user-defined template structures, incorporating user

specifications, for both the allocation and deallocation of virtual machine resources was

described and acknowledged to be a novel and unconventional solution at the time.

       38.     On March 11, 2014, the U.S. Patent and Trademark Office duly and lawfully

issued United States Patent No. 8,671,132 (“the ’132 Patent”), entitled “System, Method, and

Apparatus for Policy-Based Data Management.” A true and correct copy of the ’132 Patent is

attached hereto as Exhibit 4.

       39.     Daedalus is the owner and assignee of all right, title, and interest in and to the

’132 Patent, including the right to assert all causes of action arising under said patent and the

right to any remedies for infringement of it.




                                                 18
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 19 of 64




       40.     The ’132 Patent describes, among other things, novel systems and methods that

improve data management by prioritizing file storage operations to allow remote clients (or end

users) using different computing platforms to have more efficient and less expensive access.

These inventive technological improvements solved then-existing problems in the field of data

storage systems. For example, prior to the invention of the ’132 Patent, distributed storage

systems’ ability to automatically allocate resources to prioritize operations was severely limited.

For example, existing systems suffered from saturation when many users simultaneously store,

retrieve, or move data on the distributed storage system. Another problem was the lack of a

method for prioritizing operations, resulting in unnecessary delays in the performance of the

more important operations. Additionally, existing distributed storage systems were not capable

of storing data using prioritized operations within multiple platforms. Existing systems also did

not permit a user to automatically select between multiple storage options when generating files

or account for the different requirements placed on these files. Yet another problem is the great

variation in the equipment available to store data, wherein some files are stored in a manner that

provides insufficient performance, while others take up comparatively expensive storage

capacity that provides an unnecessarily expensive level of performance. (See Ex. 4, 1:24-2:3).

       41.     The ’132 Patent overcomes these drawbacks and improves the functioning of a

computer system, for example, by describing novel and inventive systems in which files in a data

storage system are automatically processed according to the rules designated for selecting a

service class and/or storage pool for a file based on the attributes of the file. In one aspect, the

’132 Patent describes an improved policy-based data management system that “prioritize files

within the network, with clients that operate based on a plurality of different operating

platforms…[and]…intelligently stores files in storage pools with a variety of performance levels



                                                  19
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 20 of 64




based policies and the nature of the storage pools.” (Ex. 4, at 2:8-13). The claims of the ’132

Patent are directed to specific techniques, using a file evaluation module, to apply service rules

that evaluate the attributes of a client file in order to assign an appropriate classification method.

        42.     For example, Figure 2 is a schematic block diagram illustrating one concept of a

policy implementation:




        43.     In this diagram, policy-based management is carried out through the use of a

policy set, which may include several different types of policies. The policy set is applied to

each file and thus the file’s attributes are used to classify the file accordingly. (See Ex. 4, at 7:5-

20). As depicted in Figure 2, the policy set 210 includes a service class policy 220 and a storage

pool policy 230. The service class policy 220 includes at least one service class rule that dictates

what service class is applied to a file with a given attribute. For example, the service class policy

220 includes a first rule 240, a second rule 242, and other rules through an nth rule 244. Each of

the rules 240, 242, 244 in one embodiment comprises a statement such as “If a given file

                                                  20
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 21 of 64




attribute is X, the file receives service class Y.” (Id., at 7:31-40). The storage policy 230

similarly has at least one storage pool rule that dictates which of the storage pools 150, 152, 154

should receive a file with a given attribute. (Id., at 7:41-47). The service class policy 220 is

used to select from among a plurality of service classes, such as the service classes 280, 282,

284, 286. (Id., at 7:47-52). By way of example, the platinum service class 280 has the highest

priority, followed by the gold service class 282, the silver service class 284, and finally, the

bronze service class 286. The service class may be a factor in determining the appropriate

storage pool. For example, all files with the bronze service class 286 may be stored in the first

storage pool 150, while files with the silver service class 284 are stored in the second storage

pool 152 for greater speed and data recoverability, and gold service class may be stored in the

third storage pool 154 for even greater speed and recoverability. (See id., at 8:25-47).

       44.     The novel features of the invention are recited in the claims. For example, Claim

15 of the ’132 Patent recites:

               A method for handling files within a policy-based data management system,
               the method comprising:
               providing a policy set comprising at least one service class rule;
               receiving one or more attributes of a file from one of a plurality of clients,
               the clients comprising at least two different computing platforms;
               applying the service class rule to the file to assign a service class to the file;
               and
               conducting operations on the file in a manner according to the service class.

(Ex. 4, at 16:21-31). Thus, claim 15 of the ’132 Patent describes claim elements, individually or

as an ordered combination, that were non routine and unconventional at the time of the invention

in 2003 and an improvement over prior art, as it provided a way (not previously available) for

prioritizing files within a policy-based data management system based on the attributes of the

files. For example, prior to the date of the invention, it was unconventional for a system to

                                                  21
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 22 of 64




include a policy set which is then used to apply the service class rule to assign a service class to a

file. Based on the policy-set rules, the files’ attributes are evaluated then assigned a novel and

unconventional rule-based service class which dictates the handling of the files. The claims of

the ’132 Patent are unconventional in that they deal with automatically associating a certain

policy with a file for management of the file in a storage system.

       45.     On May 12, 2015, the U.S. Patent and Trademark Office duly and lawfully issued

United States Patent No. 9,032,076 (“the ’076 Patent”), entitled “Role-Based Access Control

System, Method and Computer Program Product.” A true and correct copy of the ’076 Patent is

attached hereto as Exhibit 5.

       46.     Daedalus is the owner and assignee of all right, title, and interest in and to the

’076 Patent, including the right to assert all causes of action arising under said patent and the

right to any remedies for infringement of it.

       47.     The ’076 Patent describes, among other things, novel techniques that improve the

methods for restricting and granting user access to resources, which results in enhanced system

security. These inventive technological improvements solved then-existing problems in the field

of computer networks and security authorizations that control access to various resources. For

example, the ʼ076 Patent explains that, in a computer network, a company may want to control

which users have access to particular resources such as servers or storage spaces. Thus, the

system usually includes a resource management function which synchronizes and manages

access to such resources. The resource manager within the server systems is often assigned the

task of security and access control such that users requesting secure data from the resources may

be allowed or denied access to that data. Traditionally, access would be provided through the

use of access control lists (ACL), whereby users are associated with specific permissions to



                                                 22
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 23 of 64




access or to interact with various resources. In a classical role-based access control model, the

ACLs are used to provide users with specific permissions to access or to interact with various

resources. In such systems, whenever a permission within an ACL changes, the ACL must be

recreated with the changed permission, thereby lacking the possibility to enforce different access

control constraints on individual resource instances. To overcome this problem, solutions prior

to the invention of the ’076 Patent used extensions to the classical model defining roles to be sets

of permissions on individual resources (resource-level role-based access control (RRBAC)).

However, then-existing access control models did not provide instance level resource protection.

(See Ex. 5, at 1:50-2:6). Furthermore, then-existing RRBAC models restrict a role domain

associated to a specific role instances to protect exactly one sub-hierarchy of resources of the

protected resource hierarchy. (Id. at 4:44-48)

       48.     The ’076 Patent overcomes these drawbacks and improves the functioning of a

computer system, for example, by disclosing novel and inventive systems in which access to

system resources is controlled by assigning roles and super roles to groups of users. The super

roles are defined by grouping a set of role instances (permissions on individual resources),

wherein each super role contains all permissions assigned to each of the role instances in the

grouped set of role instance. The super roles are modified by adding or removing role instances

in the grouped set of role instances. In one aspect, the patent discloses an improved role-based

access control system “which comprises a role definition system for defining roles to be sets of

permissions on individual resources thus forming role instances, respectively, and a super role

definition system for defining at least one super role by grouping a set of role instances, wherein

each super role contains all permissions contained in the grouped role instances.” (Ex. 5, at

2:30-35). The claims of the ’076 Patent are directed to specific techniques that nest super roles



                                                 23
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 24 of 64




wherein each super role contains all permissions assigned to each of the role instances in the

grouped set of role instances. The ’076 Patent further defines at least one super role wherein

each super role is nested according to a plurality of properties including a name, a parent role,

the set of role instances, and an externalization state. Through the patented invention, access

control administration complexity is reduced, as well as costs and errors that could result in

unintended access control configurations. Moreover, access control delegation flexibility is

improved and the disclosed mechanisms can reduce the set of authorized people necessary at a

specific point in time thereby improving overall security and auditability. The ’076 Patent also

provided a way (not previously available) to modify super roles by adding and/or removing role

instances from the grouped set of role instances.

       49.     The novel features of the invention are recited in the claims. For example, Claim

6 of the ’076 Patent recites:

               A role-based access control method, comprising:
               defining roles to be sets of permissions on individual resources, thus
               forming role instances, respectively;
               assigning at least one set of role instances to at least one group and assigning
               the at least one group to at least one super role; and
               nesting each super role according to a plurality of properties including a
               name, a parent role, the set of role instances, and an externalisation state,
               wherein each super role is modified by adding or removing the role
               instances from the at least one group.

(Ex. 5, at 14:20-30). Claim 6 of the ’076 Patent describes claim elements, individually or as an

ordered combination, that were non routine and unconventional at the time of the invention in

2005 and an improvement over prior art, as it provided a way (not previously available) to

operate a role based access control system. For example, in a system for defining roles, it was

unconventional to define at least one super role wherein each super role is nested according to a


                                                 24
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 25 of 64




plurality of properties including a name, a parent role, the set of role instances, and an

externalization state.

       50.     The ’494, ’886, ’612, ’132, and ’076 Patents are referred to hereinafter as “the

Asserted Patents.”

       51.     Each of the Asserted Patents are presumed valid under 35 U.S.C. § 282.

       52.     Daedalus has complied with the requirements of 35 U.S.C. § 287 with respect to

the Asserted Patents.

                            Oracle’s Use of the Patented Technology

       53.     Oracle Corporation is a multinational computer technology company founded in

1977. On January 28, 2010, Oracle acquired Sun Microsystems, Inc. (“Sun”). Sun is now

Oracle America, Inc., a subsidiary of Oracle Corporation. Oracle’s venture into Cloud

Computing started in 2012 with the launch of Oracle Cloud. (See, e.g., https://www.theregister.

co.uk/2012/06/07/oracle_cloud_rehash_platinum_ services/). Oracle’s Cloud Computing

business grew in 2016 with its acquisition of NetSuite for nearly $10 billion. Oracle is now one

of the largest cloud computing companies in the world.

       54.     On information and belief, Oracle makes, uses, sells, and/or offers to sell in the

United States, and/or imports into the United States various methods and/or products relating to

cloud infrastructure, cloud management, database management, data processing, access control,

and data management products, systems, and applications, which infringe the Asserted Patents.

       55.     Oracle makes, uses, sells, and/or offers to sell in the United States, and/or imports

into the United States the Oracle Exalogic, which is delivered as a rack of hardware and contains

ZFS Storage (Storage Area Network/SAN).




                                                 25
          Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 26 of 64




       56.     Oracle makes, uses, sells, and/or offers to sell in the United States and/or imports

into the United States the Oracle FS1-2 Flash Storage Systems.

       57.     Oracle makes, uses, sells, and/or offers to sell in the United States, and/or imports

into the United States the Oracle Enterprise Manager, also sometimes known as the Enterprise

Manager Cloud Control.

       58.     On information and belief, the Oracle Enterprise Manager Cloud Control can be

used to monitor Oracle SANs, including the Exalogic ZFS Storage, FS1-2, as well as other

Oracle or other third-party components.

       59.     Oracle Enterprise Manager Cloud Control is used for managing the complete

enterprise IT solution, including solutions that implement aa SAN architecture, e.g. SAN

System.    (See, e.g., Overview of Oracle Enterprise Manager Cloud Control 13c, available at

https://docs.oracle.com/cd/E63000_01/EMCON/overview.htm#EMCON110; Enterprise

Manager Cloud Control Administrator’s Guide, available at https://docs.oracle.com/cd/

E63000_01/EMADM/chapemstorage.htm#EMADM9515. The Oracle Exalogic solution is one

example that implements a SAN architecture which can work with the Oracle Enterprise

Manager. See also:




                                                26
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 27 of 64




Fusion Middleware Enterprise Deployment Guide for Exalogic, available at

https://docs.oracle.com/cd/E18476_01/doc.220/e64181/GUID-41BD511A-6841-48AE-8D68-

4988243CB9A5.htm#EXADG-GUID-24481FA7-7A08-4964-81AD-1418EE2967A8.

       60.     In addition to Exalogic, Oracle markets and uses Enterprise Manager with a

variety of Oracle designed Storage Area Networks and appliances (including for example FS1-2

Flash storage systems), as well as with custom SANs implemented by Oracle’s customers.

       61.     Oracle makes, uses, sells, and/or offers to sell in the United States, and/or imports

into the United States the Oracle Data Guard software application. Data Guard is included with

Oracle Database Enterprise Edition.

       62.     Oracle makes, uses, sells, and/or offers to sell in the United States, and/or imports

into the United States Oracle GoldenGate software application. GoldenGate software works with

both Oracle Databases and certain non-Oracle databases.

       63.     Oracle makes, uses, sells, and/or offers to sell in the United States, and/or imports

into the United States Oracle Databases. Oracle Data Guard and Oracle GoldenGate are Oracle

Database features used in Maximum Availability Architecture solutions.

       64.     On information and belief, Oracle acquired GoldenGate Software, Inc. on or

around July 23, 2009. Oracle combined GoldenGate functionality with Oracle Database (10g

and later) and published a first Release Note on or around October 2009.

       65.     Oracle Database with Oracle Data Guard and Oracle GoldenGate provides a

critical database server that includes a primary server and a standby server (secondary server),

with Oracle Data Guard helping to backup transaction logs on the standby database server and

Oracle GoldenGate helping to replicate data among multiple remote servers. (See, e.g., Oracle

Data Guard, Concepts and Administration (February 2014), at 30, available at



                                                27
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 28 of 64




https://docs.oracle.com/cd/E11882_01/server.112/e41134.pdf.; see also Features for Maximizing

Availability, available at https://docs.oracle.com/database/121/HAOVW/hafeatures.htm

#HAOVW11953; see also:




Oracle Data Guard, Concepts and Administration (February 2014), at 30).

       66.     Oracle makes, uses, sells, and/or offers to sell in the United States, and/or imports

into the United States the Oracle Cloud Infrastructure.

       67.     Oracle Cloud Infrastructure offers multiple virtual machine instances in a cloud

computing environment and has an autoscaling feature which allows a number of virtual

machine instances to be adjusted based on the CPU-utilization. (See, e.g., Autoscaling, available

at https://docs.cloud.oracle.com/enus/iaas/Content/Compute/Tasks/

autoscalinginstancepools.htm; see also Overview of the Compute Service, available at

https://docs.cloud.oracle.com/en-us/iaas/Content/Compute/Concepts/computeoverview.htm).

       68.     On information and belief, Oracle’s Cloud Infrastructure’s autoscaling features

are one of the reasons Zoom recently selected Oracle Cloud Infrastructure for its Core Online

Meeting Service. (https://www.oracle.com/corporate/pressrelease/zoom-selects-oracle-to-

support-growth-042820.html)



                                                28
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 29 of 64




       69.     Oracle makes, uses, sells, and/or offers to sell in the United States, and/or imports

into the United States the Oracle Hierarchical Storage Manager (“HSM”) file system.

       70.     Oracle makes, uses, sells, and/or offers to sell in the United States, and/or imports

into the United States the Oracle StorageTek QFS which can be combined with the HSM.

       71.     Oracle Hierarchical Storage Manager (“HSM”) file system is a data management

system that backs up files based on user defined policies. (See, e.g., Oracle Hierarchical Storage

Manager and StorageTek QFS Software (July 2019), at 21, available at https://docs.oracle.com

/cd/E71197_01/SAMIC/E78138-07.pdf). Oracle HSM has a flexible, proactive policy-based

storage tiering that streamlines data management processes. “[B]y combining Oracle HSM with

Oracle’s StorageTek QFS shared file system, data management infrastructure can be optimized.”

(See, e.g., Oracle Hierarchical Storage Manager and StorageTek QFS, at 1, available at

http://www.oracle.com/us/products/servers-storage/storage/faq-storagetek-sam-2285024.pdf).

       72.     Oracle makes, uses, sells, and/or offers to sell in the United States, and/or imports

into the United States the Oracle Sales Cloud.

       73.     Oracle makes, uses, sells, and/or offers to sell in the United States, and/or imports

into the United States numerous products that work with Fusion Applications with role-based

access control. One such product is the Oracle Sales Cloud.

       74.     Oracle Sales Cloud provides role-based access control for better accessibility of

application resources. Oracle Sales Cloud is integrated with Fusion Applications to provide

better services to users, including preventing unauthorized access to application resources. (See,

e.g., Understanding Role-Based Security, available at https://docs.oracle.com/cd/E83857_01/

saas/sales/r13-update17d/fafsi/understanding-role-based-security.html; see also:




                                                 29
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 30 of 64




Creating Job, Abstract, and Duty Roles, available at https://docs.oracle.com/cd/E83857_01/saas/

sales/r13-update17d/oscus/creating-job-abstract-and-duty-roles.html).

                                         FIRST COUNT

                          (Infringement of U.S. Patent No. 6,920,494)

       75.     Daedalus incorporates by reference the allegations set forth in Paragraphs 1-74 of

this Complaint as though fully set forth herein.

       76.     On information and belief, Oracle has directly infringed and continues to directly

infringe one or more claims of the ’494 Patent, including at least claim 1 of the ’494 Patent, in

the state of Texas, in this judicial district, and elsewhere in the United States by, among other

things, making, using, selling, offering for sale, and/or importing into the United States products

that embody one or more of the inventions claimed in the ’494 Patent, including but not limited

to the above-identified Oracle Enterprise Manager Cloud Control, with SAN System, and Oracle



                                                   30
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 31 of 64




Exalogic Products, FS1-2 Flash Storage System, and all reasonably similar products (“the ’494

Accused Products”), in violation of 35 U.S.C. § 271(a).

       77.     As an example, the ’494 Accused Products, including Oracle Enterprise Manager

Cloud Control with Oracle Exalogic, implement Storage Area Networks (“SAN”). Specifically,

Oracle Enterprise Manager Cloud Control manages a cloud infrastructure that implements a

“storage area network.” Oracle Enterprise Manager Cloud control can be implemented with

Oracle Exalogic having SAN storage device. (See, e.g., Fusion Middleware Enterprise

Deployment Guide for Exalogic; see also:




Id.). Oracle Enterprise Manager Cloud Control uses a Charts tab as part of its graphical user

interface, displaying usage statistics of SAN. (See, e.g., About Charts, available at

https://docs.oracle.com/cd/E63000_01/EMADM/chapemstorage.htm#EMADM9515; see also:




                                                31
          Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 32 of 64




Id.).

        78.       Oracle ZFS Storage is a component of Oracle Exalogic which is connected in a

SAN. (See Fusion Middleware Enterprise Deployment Guide for Exalogic). Oracle ZFS

Storage has “one or more regions forming at least a portion of the SAN, each region having one

or more components, and the components including one or more digital processors and one or

more storage devices.” For instance, in Oracle ZFS Storage, zones are set up in the SAN

switch(es). (See, e.g., Understanding the Use of Fibre Channel in the Oracle ZFS Storage

Appliance, available at https://www.oracle.com/technetwork/server-storage/sun-unified-

storage/documentation/o12-019-fclun-7000-rs-1559284.pdf). For example, as shown below,

“the colored lines show the logical ‘zoned’ connections.” (See:




Id. at Fig. 5).

                                                 32
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 33 of 64




       79.     In Oracle Enterprise Manager Cloud Control System, Management Agents along

with plug-ins are “one or more scanners that collect, for each region, information regarding the

components and their interconnectivity.” For instance, Management Agents along with plug-ins

are installed to manage and monitor the targets running on the host, including servers, storage

appliances, storage for a host, and network resources. (See, e.g., Overview of Enterprise

Manager Systems Infrastructure, available at https://docs.oracle.com/en/enterprise-

manager/cloud-control/enterprise-manager-cloud-control/13.3.1/emadm/overview-enterprise-

manager-systems-infrastructure.html#GUID-8480617C-B985-4C8F-BD0E-9EA63067E6B8; see

also Cloud Control Extensibility Programmer’s Guide (May 2017), available at

https://docs.oracle.com/cd/cloud-control-13.3/EMPRG/EMPRG.pdf). A fabric represents the

physical network targets including the connection between targets. Oracle Enterprise Manager

Cloud Control discovers and manages Ethernet fabrics and InfiniBand fabrics. Datalinks are also

discovered, where the datalink layer manages networks that share resources on Fibre Channel

Zones. (See Fusion Middleware Enterprise Deployment Guide for Exalogic). As a result,

“interconnectivity information,” such as fabric datalinks are collected when network switch or

network-enabled devices are discovered and monitored. (See id.). Using the monitored

information, the Oracle Enterprise Manager Cloud Control shows information related to the

components and the relationship between them. (See:




                                                33
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 34 of 64




Enterprise Manager Cloud Control Introduction, at Fig. 1-2, available at https://docs.oracle.com/

cd/E63000_01/EMCON/overview.htm#CJADBJDH).

       80.     In Oracle Enterprise Manager Cloud Control System, the Enterprise Manager, a

“manager” that is “coupled to one or more scanners,” “responds to the collected information to

determine a topology of a portion of the SAN spanned by the regions.” For instance, the

Enterprise Manager allows the user to view the relationship between storage servers and storage

clients. Further, the Enterprise Manager responds to the information collected by the Managing

Agent and the plug-ins to determine a topology. (See, e.g., Enterprise Manager Cloud Control

Introduction, at Fig. 1-2; see also About Storage Configuration Topology, available at

https://docs.oracle.com/cd/E63000_01/EMADM/chapemstorage.htm#EMADM9565).




                                               34
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 35 of 64




       81.     By making, using, offering for sale, and/or selling products in the United States

and/or importing products into the United States, including but not limited to the ’494 Accused

Products, Oracle has injured Daedalus and is liable to Daedalus for directly infringing one or

more claims of the ’494 Patent, including without limitation claim 1 pursuant to 35 U.S.C.

§ 271(a).

       82.     On information and belief, Oracle is inducing and/or has induced infringement of

one or more claims of the ’494 Patent, including at least claim 1, as a result of, among other

activities, instructing, encouraging, and directing its customers on the use of the ’494 Accused

Products in an infringing manner in violation of 35 U.S.C. § 271(b). Through its website,

instructional guides, and manuals, Oracle provides its customers with detailed explanations,

instructions, and information on how to use and implement the ’494 Accused Products which

demonstrate active steps taken to encourage direct infringement. (See, e.g., Cloud Control

Extensibility Programmer’s Guide (May 2017), at 2-1; Overview of Oracle Enterprise Manager

Cloud Control; About Storage Configuration Topology; Overview of Enterprise Manager

Systems Infrastructure; SAN Fundamentals: How Fibre Channel SANs are Built, Secured and

Managed (April 2007), at 2). On information and belief, Oracle has had actual knowledge of the

’494 Patent at least as of 2010. Despite this knowledge of the ’494 Patent, Oracle has continued

to engage in activities to encourage and assist its customers in the use of the ’494 Accused

Products. Thus, on information and belief, Oracle (1) had actual knowledge of the patent; (2)

knowingly induced its customers to infringe the patent; and (3) had specific intent to induce the

patent infringement.

       83.     On information and belief, Oracle has known about the ’494 Patent and its

contents since at least about January 2010 when it acquired Sun and its employees who had



                                                35
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 36 of 64




knowledge of the ’494 Patent. On information and belief, Sun and the inventors of U.S. Patent

Application Nos. 10/608,882, and 10/127,898 (collectively, “Sun Patent Applications”) knew of

the ’494 Patent and its contents when the ’494 Patent was cited in Information Disclosure

Statements during the prosecution of the Sun Patent Applications. When Oracle acquired Sun, it

also acquired employees from Sun, including inventors of the Sun Patent Applications.

Furthermore, on information and belief, the Sun Patent Applications were assigned to Oracle on

February 12, 2010. Oracle, having learned of the likelihood of infringement of the ’494 Patent,

nevertheless acted in a way that infringed.

       84.     On information and belief, by using the ’494 Accused Products as encouraged and

assisted by Oracle, Oracle’s customers have directly infringed and continue to directly infringe

one or more claims of the ’494 Patent, including at least Claim 1. On information and belief,

Oracle knew or was willfully blind to the fact that that its actions would induce its customers’

direct infringement of the ’494 Patent.

       85.     Oracle’s infringement of the ’494 Patent has been and continues to be deliberate

and willful, and, this is therefore an exceptional case warranting an award of enhanced damages

and attorneys’ fees and costs pursuant to 35 U.S.C. §§ 284-285.

       86.     On information and belief, Oracle will continue to infringe the ’494 Patent unless

enjoined by this Court.

       87.     As a result of Oracle’s infringement of the ’494 Patent, Daedalus has suffered

monetary damages, and seeks recovery, in an amount to be proven at trial, adequate to

compensate for Oracle’s infringement, but in no event less than a reasonable royalty with interest

and costs. Oracle’s infringement of Daedalus’ rights under the ’494 Patent will continue to




                                                36
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 37 of 64




damage Daedalus, causing irreparable harm for which there is no adequate remedy at law, unless

enjoined by this Court.

                                        SECOND COUNT

                          (Infringement of U.S. Patent No. 7,177,886)

       88.     Daedalus incorporates by reference the allegations set forth in Paragraphs 1-87 of

this Complaint as though fully set forth herein.

       89.     On information and belief, Oracle has directly infringed and continues to directly

infringe one or more claims of the ’886 Patent, including at least Claim 1 of the ’886 Patent, in

the state of Texas, in this judicial district, and elsewhere in the United States by, among other

things, making, using, selling, offering for sale, and/or importing into the United States products

that embody one or more of the inventions claimed in the ’886 Patent, including but not limited

to the above-identified Oracle Database, Oracle Data Guard and Oracle GoldenGate products,

and all reasonably similar products (“the ’886 Accused Products”), in violation of 35 U.S.C.

§ 271(a).

       90.     As an example, the ’886 Accused Products, such as Oracle Database, comprise of

relational database management systems. (See, e.g., Relational Database Management System

(RDBMS), available at https://docs.oracle.com/database/121/CNCPT/intro.htm#CNCPT88783).

Oracle Database utilizes Oracle Data Guard, to help backup transaction logs on a standby

database server, and Oracle GoldenGate, to help replicate data among remote servers. (See, e.g.,

Features for Maximizing Availability).

       91.     Oracle Data Guard configuration is “a critical database server” that includes a

“primary server” and a “secondary server.” (See Oracle Data Guard, Concepts and

Administration (February 2014), at 30). The primary server is connected with a “primary



                                                   37
          Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 38 of 64




database instance” and the secondary server is connected with a “secondary database instance.”

(Id.). In the Oracle Data Guard configuration, the standby database instance (secondary database

instance) backs up and/or “mirrors” the transaction logs of the primary database instance. (See

id. at 28). “[T]he redo data needed to recover a transaction must be written to both the online

redo log and to the standby redo log on at least one synchronized standby database before the

transaction commits.” (Id. at 70). The standby database mirrors “a selected critical database

transaction” at the primary database instance. (See id.). Once that is done, the standby server

“generates an acknowledgement” to the primary database indicating that a selected database

transaction at the primary database instance is mirrored at the secondary database instance. (See

id. at 70).

        92.    Oracle Data Guard services are comprised of “a critical database server” with

redo transport services, which is “a mirroring component” that can communicate with the

primary server and the secondary server(s) for transferring redo data. (See Oracle Data Guard,

Concepts and Administration (February 2014), at 29). Redo transport services “transfer” redo

data from the primary database instance to the standby database connected to the secondary

server. (See Id. at 30 and 73). Redo transport services transmit “database log file entries” to

store the log files of the transactions performed in the primary database. (See id. at 73). The

database log file entries transmitted from the primary database are “logged” to the standby

database instance and apply services automatically “apply” the database log file entries to the

standby database to maintain consistency with the primary database. (See id. at 73; see also:




                                                38
          Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 39 of 64




Id. at 30).

        93.    Oracle Data Guard configuration includes a remote file server as a secondary

server which is connected to a secondary database and applies and logs the database log file

entries to the secondary database instance. (See, e.g., Oracle Data Guard, Concepts and

Administration (February 2014), at 90; see also:




Id. at 30). After the transaction is performed at the primary database included in the Data Guard,

the database log file entries of the selected critical database transaction are transferred, applied,

and logged to the secondary database instance. (Id.). After the database file log entries have

                                                  39
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 40 of 64




been written to the secondary database, the secondary server sends an acknowledgement signal

to the primary server. (See id., at 70 and 76).

       94.     Oracle Data Guard utilizes redo transport services, a mirroring component, that

include “a control structure.” For example, redo transport services monitor the redo transport

status using V$ARCHIVE_DEST_STATUS, which contains a list of parameters related to

configuration information for the archived redo log destinations. (See Oracle Data Guard,

Concepts and Administration (February 2014), at 83). V$ARCHIVE_DEST_STATUS “indexes

critical database transactions that are applied and logged at the secondary database instance.”

(See id. at 86; see also Oracle Database Reference (August 2015), at 848, available at

https://docs.oracle.com/cd/E11882_01/server.112/e40402.pdf). For instance,

V$ARCHIVE_DEST_STATUS identifies the thread number and the sequence number of the

most recent redo logs that are applied and logged at the standby database instance. (See Oracle

Data Guard, Concepts and Administration (February 2014), at 86).

       95.     Oracle Data Guard configuration includes “an acknowledgement signal,”

“AFFIRM,” which acknowledges that a redo transport destination received redo data after

writing it to the standby redo log. (See Oracle Data Guard, Concepts and Administration

(February 2014), at 231). The AFFIRM acknowledgement signal “corresponds to indexing in

the control structure,” V$ARCHIVE_DEST_STATUS. (See id). The AFFIRM

acknowledgement signal is used to specify that redo data received from a redo source database is

not acknowledged until it has been written to the standby redo log. (See id. at 76).

       96.     Oracle GoldenGate is used for data distribution among multiple servers, which are

connected to corresponding database instances, such as TARGETDB. (See Oracle GoldenGate,




                                                  40
          Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 41 of 64




Windows and UNIX Administrator’s Guide (April 2012), at 10, 65, and 67, available at

https://docs.oracle.com/cd/E35209_01/doc.1121/e29397.pdf; see also:




Id. at 67).

        97.    Oracle GoldenGate “supports” synchronization of a source database to any

number of target systems, where “[t]he target location can be a single server disk location,

multiple disk locations, or multiple servers and disk locations.” (See Oracle GoldenGate 12c:

Real-Time Access to Real-Time Information (March 2016), at 10, available at

http://www.oracle.com/us/products/middleware/data-integration/oracle-goldengate-realtime-

access-2031152.pdf).

        98.    Oracle GoldenGate has a data replicator which “communicates” between a critical

database server and multiple other servers responsive to an acknowledgement signal. (See

Oracle GoldenGate, Windows and UNIX Administrator’s Guide (April 2012), at 67). For

instance, the Oracle GoldenGate REPLICAT module and EXTRACT module communicate

between a SOURCEDB and multiple TARGETDBs to replicate the selected database transaction

on at least one of the multiple other servers, after an acknowledgement signal has been

transmitted. (See, e.g., id. at 14-15, and 67; Oracle Data Guard, Concepts and Administration

                                                41
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 42 of 64




(February 2014), at 96; Oracle Data Guard Concepts and Administration, at 5; Data Guard

Protection Modes, available at https://docs.oracle.com/cd/E18283_01/server.112/e17022/

protection.htm; Oracle GoldenGate Reference for Oracle GoldenGate for Windows and Unix,

available at https://docs.oracle.com/goldengate/1212/gg-winux/GWURF/gg_parameters

017.htm#GWURF413).

       99.     By making, using, offering for sale, and/or selling products in the United States

and/or importing products into the United States, including but not limited to the ’886 Accused

Products, Oracle has injured Daedalus and is liable to Daedalus for directly infringing one or

more claims of the ’886 Patent, including without limitation claim 1 pursuant to 35 U.S.C.

§ 271(a).

       100.    On information and belief, Oracle is inducing and/or has induced infringement of

one or more claims of the ’886 Patent, including at least claim 1, as a result of, among other

activities, instructing, encouraging, and directing its customers on the use of the ’886 Accused

Products in an infringing manner in violation of 35 U.S.C. § 271(b). Through its website,

instructional guides, and manuals, Oracle provides its customers with detailed explanations,

instructions, and information on how to use and implement the ’886 Accused Products which

demonstrate active steps taken to encourage direct infringement. (See, e.g., Oracle Data Guard,

Concepts and Administration (February 2014), at 30; Oracle GoldenGate, Windows and UNIX

Administrator’s Guide (April 2012); Oracle GoldenGate 12c: Real-Time Access to Real-Time

Information (March 2016); Oracle GoldenGate Reference for Oracle GoldenGate for Windows

and Unix). On information and belief, Oracle has had knowledge of the ’886 Patent at least as of

2008. Despite this knowledge of the ’886 Patent, Oracle has continued to engage in activities to

encourage and assist its customers in the use of the ’886 Accused Products. Thus, on



                                                42
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 43 of 64




information and belief, Oracle (1) had actual knowledge of the patent; (2) knowingly induced its

customers to infringe the patent; and (3) had specific intent to induce the patent infringement.

       101.    On information and belief, Oracle has known about the ’886 Patent and its

contents since at least about October 2008. On information and belief, Oracle and the inventors

of U.S. Patent No. 7,693,882 (“Oracle’s ’882 Patent”) knew of the ’886 Patent and its contents

when the application that eventually became the ’886 Patent was cited as a reference in a non-

final rejection by the patent examiner during the prosecution of Oracle’s ’882 Patent.

Furthermore, on information and belief, Oracle and the inventors of U.S. Patent No. 8,122,108

(“Oracle’s ’108 Patent”) also knew of the ’866 Patent and its contents when the application that

eventually became the ’866 Patent was again cited as a reference by the patent examiner in an

office action dated December 27, 2010 during the prosecution of Oracle’s ’108 Patent. Lastly,

the application that eventually became the ’866 Patent was also cited in an Information

Disclosure Statement during the prosecution of a third Oracle patent: U.S. Patent No. 9,384,103.

Oracle, having learned of the likelihood of infringement of the ’886 Patent, nevertheless acted in

a way that infringed.

       102.    On information and belief, by using the ’886 Accused Products as encouraged and

assisted by Oracle, Oracle’s customers have directly infringed and continue to directly infringe

one or more claims of the ’886 Patent, including at least claim 1. On information and belief,

Oracle knew or was willfully blind to the fact that that its actions would induce its customers’

direct infringement of the ’886 Patent.

       103.    Oracle’s infringement of the ’886 Patent has been and continues to be deliberate

and willful, and, this is therefore an exceptional case warranting an award of enhanced damages

and attorneys’ fees and costs pursuant to 35 U.S.C. §§ 284-285



                                                43
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 44 of 64




       104.    On information and belief, Oracle will continue to infringe the ’886 Patent unless

enjoined by this Court.

       105.    As a result of Oracle’s infringement of the ’886 Patent, Daedalus has suffered

monetary damages, and seeks recovery, in an amount to be proven at trial, adequate to

compensate for Oracle’s infringement, but in no event less than a reasonable royalty with interest

and costs. Oracle’s infringement of Daedalus’ rights under the ’886 Patent will continue to

damage Daedalus, causing irreparable harm for which there is no adequate remedy at law, unless

enjoined by this Court.

                                         THIRD COUNT

                          (Infringement of U.S. Patent No. 8,572,612)

       106.    Daedalus incorporates by reference the allegations set forth in Paragraphs 1-105

of this Complaint as though fully set forth herein.

       107.    On information and belief, Oracle has directly infringed and continues to directly

infringe one or more claims of the ’612 Patent, including at least claim 1 of the ’612 Patent, in

the state of Texas, in this judicial district, and elsewhere in the United States by, among other

things, making, using, selling, offering for sale, and/or importing into the United States products

that embody one or more of the inventions claimed in the ’612 Patent, including but not limited

to the above-identified Oracle Cloud Infrastructure products, and all reasonably similar products

(“the ’612 Accused Products”), in violation of 35 U.S.C. § 271(a).

       108.    As an example, the ’612 Accused Products, such as Oracle Cloud Infrastructure,

contain “a method of autonomic scaling of virtual machines in a cloud computing environment”

which allows a number of virtual machine instances to be adjusted based on the CPU-utilization.

(See Autoscaling; Overview of the Compute Service). Oracle Cloud Infrastructure is “a cloud



                                                 44
        Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 45 of 64




computing environment” which provides a set of cloud services. (See Welcome to Oracle Cloud

Infrastructure, available at https://docs.cloud.oracle.com/en-us/iaas/Content/GSG/Concepts/

baremetalintro.htm). Oracle Cloud Infrastructure offers multiple virtual machine instances, the

number of which can be automatically adjusted by its autoscaling feature. (See Overview of the

Compute Service; see also Autoscaling).

       109.   Oracle Cloud Infrastructure’s virtual machines contain “modules of automated

computing machinery installed upon computers disposed within a data center.” For instance, the

Oracle-provided image is a template of a virtual hard drive, which determines the operating

system (automated computing machinery) and other software for the virtual machine instances.

(See Overview of the Compute Service). Oracle cloud computers are deployed in data center

regions. (See Oracle Cloud Infrastructure Data Regions, available at https://www.oracle.com/in

/cloud/architecture-and-regions.html). That is, these automated computing machinery images for

virtual machine instances are running on cloud computers deployed in Oracle’s data center.

       110.   Oracle Linux for Oracle Cloud Infrastructure is a “cloud operating system” in

Oracle’s cloud computing environment. (See Oracle Linux for Oracle Cloud Infrastructure, at 2,

available at https://www.oracle.com/a/ocom/docs/oracle-linux-for-cloud-infrastructure-faq.pdf).

Oracle’s cloud computing environment further comprises Oracle Compute Cloud Service, “a

data center administration server operably coupled to the virtual machine” instances. (See About

Compute Classic, available at https://docs.oracle.com/en/cloud/iaas/compute-iaas-cloud/stcsg/

compute-opc.html). That is, Oracle Compute Cloud Service helps to launch, manage, and

terminate multiple virtual machine instances on Oracle cloud. (See also:




                                               45
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 46 of 64




Id.).

        111.   Oracle Linux for Oracle Cloud Infrastructure is a “cloud operating system” that

“deploys virtual machines." For instance, Oracle Cloud Infrastructure helps a user launch virtual

machine instances on Oracle cloud. (See Oracle Linux for Oracle Cloud Infrastructure, at 2; see

also Creating an Instance, available at https://docs.cloud.oracle.com/enus/iaas/Content/Compute/

Tasks/launchinginstance.htm; see also Creating an Instance Pool, available at https://docs.cloud.

oracle.com/en-us/iaas/Content/Compute/Tasks/creatinginstancepool.htm). Via Oracle Cloud

Infrastructure’s autoscaling feature, the virtual machines are automatically adjusted based on a

user defined configuration. (See Creating an Instance Pool). The autoscaling configuration

“flags the instance of a virtual machine for autonomic scaling” by, e.g., creating an autoscaling

configuration indicating that the instance is eligible for scaling and specifying the thresholds that

the performance metric must reach to trigger a scaling event. (See Autoscaling).

        112.   Oracle Cloud Infrastructure’s autonomic scaling “includes terminating and

executing a data processing workload on the instance of a virtual machine.” For instance, users

select a scale-Out Operator and Threshold percentage at which to increase the number of

instances to the instance pool. Similarly, users select a Scale-In Operator and Threshold
                                                 46
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 47 of 64




Percentage at which to decrease the number of instances from the instance pool. (See

Autoscaling).

       113.     Oracle Linux for Oracle Cloud Infrastructure “monitors” the “operating

characteristics” of the virtual machine instances. Performance metrics monitor the performance

of the virtual instances such as CPU utilization. (See Oracle Linux for Oracle Cloud

Infrastructure, at 2; see Autoscaling).

       114.     Oracle Linux for Oracle Cloud Infrastructure “deploys an additional instance of

the virtual machine if a value of an operating characteristic exceeds a first predetermined

threshold value.” For example, the Oracle Linux operating system can be configured to increase

the number of virtual machines by 10 instances when the CPU utilization exceeds 90%. (See,

e.g., Oracle Linux for Oracle Cloud Infrastructure, at 2; see also Autoscaling; see also Creating

an Instance Pool). And when the CPU utilization increases and new virtual machine instances

are added to the instance pool, incoming traffic is routed to the new virtual machine instances,

thereby “executing a portion of the data processing workload on the additional instance of the

virtual machine.” (See id.).

       115.     Oracle Cloud Infrastructure “terminates the operation of the additional instance of

the virtual machine if a value of an operating characteristic declines below a second

predetermined threshold value.” For example, the autoscaling can be configured so that when

CPU utilization is less than 50%, the Oracle Cloud Infrastructure removes 5 of virtual machine

instances from the instance pool. (See Autoscaling).

       116.     Oracle Linux acts as “a module of automated computing machinery” on which

Oracle Cloud Infrastructure runs. (See Overview of the Compute Service; see also Oracle Linux

for Oracle Cloud Infrastructure). Oracle Cloud Infrastructure, running on Oracle Linux



                                                47
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 48 of 64




operating system, consists of MyServices Portals, “self service portals” where all virtual machine

specifications are received from the user, and Oracle Compute Service Console, “a deployment

engine” that deploys and manages virtual machine instances. (See About Compute Classic; and

see Oracle Linux for Oracle Cloud Infrastructure, at 2; see also:




About Compute Classic).

       117.    In Oracle Cloud Infrastructure, “self service portal user specifications” are

received from the user. For instance, the user provides virtual machine specifications, such as


                                                48
           Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 49 of 64




the number of CPUs, amount of memory, and other resources in the Change Shape section in the

MyServicesPortal to create a virtual machine instance. (See, e.g. Creating an Instance; see also

Right-Size Your VM Instances to Support Your Workload, available at https://blogs.oracle.com/

cloud-infrastructure/right-size-your-vm-instances-to-support-your-workload; see also Compute

Shapes, available at https://docs.cloud.oracle.com/en-us/iaas/Content/Compute/References/

computeshapes.htm; see also Right-Size Your VM Instances to Support Your Workload; see

also Compute Shapes). Further, the self service portal “passes” the user specifications to the

“deployment engine” to create the virtual machine instances. Oracle Cloud MyServicesPortals

communicate with a Compute Service Console to pass user specifications, such as Shapes,

thereby allowing the Computer Service Console to check whether the specifications are

compatible. (See, e.g., About Compute Classic; see also Changing the Shape of an Instance,

available at https://docs.cloud.oracle.com/en-

us/iaas/Content/Compute/Tasks/resizinginstances.htm).

       118.    Oracle Service Console, “a deployment engine” in Oracle Cloud Infrastructure,

“implements and passes to the data center administration server” the “virtual machine template

with the user specifications.” (See Oracle Compute Cloud Service). Specifically, after collecting

virtual machine specifications from MyServicesPortals, Oracle Service Console passes the

Shapes via HTTPS to the Oracle Compute Cloud Service. (See About Compute Classic; see also

Welcome to Oracle Cloud Infrastructure; see also Overview of the Compute Service). Oracle

Compute Cloud Service creates virtual machine instances based on the virtual machine

specifications defined in the Shape. (See Overview of the Compute Service; see also Compute

Shapes).




                                                 49
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 50 of 64




       119.    Oracle Compute Cloud Service “calls” Oracle Linux KVM, “a hypervisor” on

Oracle Cloud, “to install the virtual machine template as an instance of a virtual machine on the

cloud computer.” (See Getting Started: Oracle Linux KVM Image for Oracle Cloud

Infrastructure, available at https://community.oracle.com/docs/DOC-1023677; see also

Announcing Oracle Linux Virtualization Manager, available at https://blogs.oracle.com/

virtualization/announcing-oracle-linux-virtualization-manager; see also Overview of the

Compute Service). For instance, in Oracle Cloud Infrastructure, Oracle Linux KVM hypervisor

creates virtual machine instances on Oracle Cloud based on the Shapes. (See id.; see also

Getting Started: Oracle Linux KVM Image for Oracle Cloud Infrastructure).

       120.    By making, using, offering for sale, and/or selling products in the United States

and/or importing products into the United States, including but not limited to the ’612 Accused

Products, Oracle has injured Daedalus and is liable to Daedalus for directly infringing one or

more claims of the ’612 Patent, including without limitation claim 1 pursuant to 35 U.S.C.

§ 271(a).

       121.    On information and belief, Oracle is inducing and/or has induced infringement of

one or more claims of the ’612 Patent, including at least claim 1, as a result of, among other

activities, instructing, encouraging, and directing its customers on the use of the ’612 Accused

Products in an infringing manner in violation of 35 U.S.C. § 271(b). Through its website,

instructional guides, and manuals, Oracle provides its customers with detailed explanations,

instructions, and information on how to use and implement the ’612 Accused Products which

demonstrate active steps taken to encourage direct infringement. (See, e.g., Creating an Instance;

Right-Size Your VM Instances to Support Your Workload; Compute Shapes; Getting Started:

Oracle Linux KVM Image for Oracle Cloud Infrastructure; Announcing Oracle Linux



                                                50
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 51 of 64




Virtualization Manager). On information and belief, Oracle has had knowledge of the ’612

Patent at least as of 2014. Despite this knowledge of the ’612 Patent, Oracle has continued to

engage in activities to encourage and assist its customers in the use of the ’612 Accused

Products. Thus, on information and belief, Oracle (1) had actual knowledge of the patent; (2)

knowingly induced its customers to infringe the patent; and (3) had specific intent to induce the

patent infringement.

       122.    On information and belief, Oracle has known about the ’612 Patent and its

contents since at least about April 2014. On information and belief, Oracle and the inventors of

U.S. Patent Application No. 13/423,024 knew of the ’612 Patent and its contents when the ’612

Patent was cited as a reference by the Patent examiner during the prosecution of U.S. Patent

Application No. 13/423,024. Oracle, having learned of the likelihood of infringement of the

’612 Patent, nevertheless acted in a way that infringed.

       123.    On information and belief, by using the ’612 Accused Products as encouraged and

assisted by Oracle, Oracle’s customers have directly infringed and continue to directly infringe

one or more claims of the ’612 Patent, including at least claim 1. On information and belief,

Oracle knew or was willfully blind to the fact that that its actions would induce its customers’

direct infringement of the ’612 Patent.

       124.    Oracle’s infringement of the ’612 Patent has been and continues to be deliberate

and willful, and, this is therefore an exceptional case warranting an award of enhanced damages

and attorneys’ fees and costs pursuant to 35 U.S.C. §§ 284-285.

       125.    On information and belief, Oracle will continue to infringe the ’612 Patent unless

enjoined by this Court.




                                                51
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 52 of 64




       126.    As a result of Oracle’s infringement of the ’612 Patent, Daedalus has suffered

monetary damages, and seeks recovery, in an amount to be proven at trial, adequate to

compensate for Oracle’s infringement, but in no event less than a reasonable royalty with interest

and costs. Oracle’s infringement of Daedalus’ rights under the ’612 Patent will continue to

damage Daedalus, causing irreparable harm for which there is no adequate remedy at law, unless

enjoined by this Court.

                                        FOURTH COUNT

                          (Infringement of U.S. Patent No. 8,671,132)

       127.    Daedalus incorporates by reference the allegations set forth in Paragraphs 1-126

of this Complaint as though fully set forth herein.

       128.    On information and belief, Oracle has directly infringed and continues to directly

infringe one or more claims of the ’132 Patent, including at least Claim 15 of the ’132 Patent, in

the state of Texas, in this judicial district, and elsewhere in the United States by, among other

things, making, using, selling, offering for sale, and/or importing into the United States products

that embody one or more of the inventions claimed in the ’132 Patent, including but not limited

to the above-identified Oracle Hierarchical Storage Manager and Oracle StorageTek QFS

products, and all reasonably similar products (“ the ’132 Accused Products”), in violation of 35

U.S.C. § 271(a).

       129.    As an example, the ’132 Accused Products, including Oracle HSM Storage

Manager, implement a method for “handling files within a data management system” to back up

files based on user defined “policies.” (See Oracle Hierarchical Storage Manager and

StorageTek QFS Software (July 2019), at 21).




                                                 52
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 53 of 64




        130.    Oracle HSM’s method for handling files “provides a policy set comprising at least

one service class rule.” For example, every active file in the Oracle HSM’s archiving file system

belongs to exactly one archive set. (See Oracle Hierarchical Storage Manager and StorageTek

QFS Software (July 2019), at 22). Each archive set consists of policies that control the archiving

process for that archive set. (Id.). Further, each archive set has a “service class rule” that defines

selection criteria based on the file’s attributes. (See id.).

        131.    StorageTek QFS which is integrated in Oracle HMS uses the sam-archiverd

daemon to “receive one or more attributes of a file from one of a plurality of clients.” For

instance, the sam-archiverd daemon communicates between the file evaluation module – the

sam-arfind process – and the SAM-Remote clients. The sam-archiverd daemon starts the sam-

arfind process to archive files from the SAM-QFS file system, which are the SAM-Remote

clients. (See Sun QFS, Sun SAM-FS, and Sun SAM QFS, File System Administrator’s Guide, at

244-245, 275, available at https://docs.oracle.com/cd/E19314-01/816-2542-10/816-2542-10.pdf).

One attribute of a file received by Oracle HMS may be the file’s size. (See Oracle Hierarchical

Storage Manager and StorageTek QFS Software (July 2019), at 22).

        132.    The sam-archiverd daemon in Oracle HMS is configured to communicate with

“clients comprising at least two different computing platform.” Oracle HMS with StorageTek

QFS allows the Sun SAM-Remote server and clients to be configured to provide multiple archive

copies between two or more Oracle Solaris host systems. (See, e.g., Sun Storage Archive

Manager 5.3 Configuration and Administration Guide (June 2012), available at

https://docs.oracle.com/cd/E22586_01/html/E22572/glatd.html). For example, Sun SAM-

Remote clients run Oracle SAM-QFS software, which can be installed on both Linux and Solaris




                                                   53
          Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 54 of 64




operating systems. Therefore, SAM-Remote clients can be Linux or Solaris based systems.

(See, e.g., About Shared File Systems and the Linux Client, available at https://docs.oracle.com

/cd/E22586_01/html/E22570/gledk.html; see also:




Sun Storage Archive Manager 5.3 Configuration and Administration Guide (June 2012)).

        133.    StorageTek QFS which is integrated in Oracle HMS uses the sam-arfind process

to “apply the service class rule to the file to assign a service class.” Sam-arfind identifies the

policy set that defines the archiving policies for the file by comparing the file’s attributes, such

as file size, to the selection criteria defined by each policy set. (See Oracle Hierarchical Storage

Manager and StorageTek QFS Software (July 2019), at 22). Once it has located the correct

policy set and the corresponding parameters, sam-arfind checks the archive age and then assigns

a priority, or service class, to the file. (See id.).




                                                        54
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 55 of 64




       134.    Oracle HSM with StorageTeck QFS uses the sam-arcopy process to “conduct

operations on the file in a manner directed by the service class.” For instance, after sam-arfind

has identified the files that need archiving, prioritized them, and added them to archive requests

for each archive set, it returns the requests to the sam-archiverd daemon. And once the archive

requests are scheduled, sam-archieverd calls an instance of the sam-arcopy process for each

request and drive scheduled. The sam-arcopy instances then copy the data files to archive files

on archival media, update the archiving file system’s metadata to reflect the existence of the new

copies, and update the archive logs. (See, e.g., Oracle Hierarchical Storage Manager and

StorageTek QFS Software (July 2019), at 23).

       135.    By making, using, offering for sale, and/or selling products in the United States

and/or importing products into the United States, including but not limited to the ’132 Accused

Products, Oracle has injured Daedalus and is liable to Daedalus for directly infringing one or

more claims of the ’132 Patent, including without limitation claim 8 pursuant to 35 U.S.C.

§ 271(a).

       136.    As a result of Oracle’s infringement of the ’132 Patent, Daedalus has suffered

monetary damages, and seeks recovery, in an amount to be proven at trial, adequate to

compensate for Oracle’s infringement, but in no event less than a reasonable royalty with interest

and costs.

                                         FIFTH COUNT

                          (Infringement of U.S. Patent No. 9,032,076)

       137.    Daedalus incorporates by reference the allegations set forth in Paragraphs 1-136

of this Complaint as though fully set forth herein.




                                                55
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 56 of 64




       138.    On information and belief, Oracle has directly infringed and continues to directly

infringe one or more claims of the ’076 Patent, including at least Claim 6 of the ’076 Patent, in

the state of Texas, in this judicial district, and elsewhere in the United States by, among other

things, making, using, selling, offering for sale, and/or importing into the United States products

that embody one or more of the inventions claimed in the ’076 Patent, including but not limited

to the above-identified Fusion Application products, including the exemplary Oracle Sales Cloud

which is integrated with Fusion Application products, and all reasonably similar products (“the

’076 Accused Products”), in violation of 35 U.S.C. § 271(a).

       139.    As an example, the ’076 Accused Products, including Oracle Sales Cloud with

Fusion Applications, implement “a role-based access control method” to prevent unauthorized

access to resources. (See Understanding Role-Based Security; and see, available at

https://docs.oracle.com/cd/E83857_01/saas/sales/r13-update17d/oscus/authorization-with-role-

based-access-control.html).

       140.    In Oracle Fusion Application and Oracle Sales Cloud’s role-based access control

method includes “defining roles to be sets of permissions on individual resources, thus forming

role instances.” For example, users are assigned roles such as duty roles, and roles are assigned

privileges to access protected resources. That is, users gain access to application data and

functions when the user is assigned a role. (See Authorization with Role-Based Access Control).

In Oracle Sales Cloud, when privileges are added to a duty role, thereby binding resources with

that duty role, a role instance is formed.   (See:




                                                     56
           Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 57 of 64




Authorization with Role-Based Access Control).

          141.   Oracle Fusion Application and Oracle Sales Cloud uses role hierarchies to “assign

at least one set of role instances to at least one group.” Role hierarchies allow duty roles and

their associated privileges to be grouped to represent a feature set in Oracle Sales Cloud. (See,

e.g., Authorization with Role-Based Access Control; see also Creating Job, Abstract, and Duty

Roles).

          142.   Oracle Fusion Application integrated in Oracle Sales Cloud further “assigns at

least one group of a set of role instances to at least one super role.” In Oracle Sales Cloud, each

role can be linked to other roles in a parent-child format to form a hierarchy of roles. (See

Authorization with Role-Based Access Control. For example, job roles and abstract roles are

super roles). Users are assigned job and abstract roles, which inherit the privileges and

permissions of duty roles. (See:




                                                 57
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 58 of 64




Id.).

        143.   In Oracle Fusion Application integrated in Oracle Sales Cloud, super roles such as

job roles, abstract roles, and some duty roles, are “nested according to properties including a

name, a parent role, the set of role instances, and an externalization state.” For instance, the

abstract and job roles must inherit, or are nested according to, duty roles. (See Role-Based

Access Control). Additionally, job roles may inherit abstract roles or other job roles. (Id.; see

also:




                                                 58
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 59 of 64




Id.). Also, Oracle Fusion Application nests each super role with a name and set of role instances,

such as the “Sales Manager job role,” which “inherits duty roles including the Sales Party

Management duty role and the Opportunity Sales Manager duty role.” (See Authorization with

Role-Based Access Control; see also:




Id.). These sets of role instances are nested to the functional security and data security policies

and resources. (Id.).

       144.    Oracle Sales Cloud nests each super role according to “an externalisation state,”

requiring an external authentication to be performed when the user logs into Oracle Sales Cloud,

and only after successful authentication is the user session established, with all the roles assigned

to the user loaded into the session repository. (See, e.g., Authorization with Role-Based Access

Control. For instance, Oracle Sales Cloud instructs how to create an Authorization Policy and a

Security Module definition. (See, e.g, Managing Policies and Roles, available at

                                                 59
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 60 of 64




https://docs.oracle.com/cd/E21764_01/admin.1111/e14096/manage_policies_roles.htm#ESADR

479; See also:




Fusion Applications Single Sign On – Business User perspective, available at

https://blogs.oracle.com/functionalarchitecture/fusion-applications-single-sign-on-business-user-

perspective).

       145.      Oracle Sales Cloud provides for each super role to be “modified by adding or

removing the role instances from at least one group.” For instance, authorization to access a

particular protected resource by a role can be changed. (See Determining Authorization

Permissions, available at https://docs.oracle.com/cloud/latest/fmw122100/OWSMS/configure-

authorization.htm#OWSMS4351).

       146.      By making, using, offering for sale, and/or selling products in the United States

and/or importing products into the United States, including but not limited to the ’076 Accused

Products, Oracle has injured Daedalus and is liable to Daedalus for directly infringing one or




                                                  60
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 61 of 64




more claims of the ’076 Patent, including without limitation claim 6 pursuant to 35 U.S.C.

§ 271(a).

       147.    On information and belief, Oracle is inducing and/or has induced infringement of

one or more claims of the ’076 Patent, including at least claim 6, as a result of, among other

activities, instructing, encouraging, and directing its customers on the use of the ’076 Accused

Products in an infringing manner in violation of 35 U.S.C. § 271(b). For example, through its

website, instructional guides, and manuals, Oracle provides its customers with detailed

explanations, instructions, and information on how to use and implement the ’076 Accused

Products which demonstrate active steps taken to encourage direct infringement. (See, e.g.,

Authorization with Role-Based Access Control; see Role-Based Access Control; and see

Creating Job, Abstract, and Duty Roles). On information and belief, Oracle has had knowledge

of the ’076 Patent at least as of 2011. Despite this knowledge of the ’076 Patent, Oracle has

continued to engage in activities to encourage and assist its customers in the use of the ’076

Accused Products. Thus, on information and belief, Oracle (1) had actual knowledge of the

patent; (2) knowingly induced its customers to infringe the patent; and (3) had specific intent to

induce the patent infringement.

       148.    On information and belief, Oracle has known about the ’076 Patent and its

contents since about at least January 2011. On information and belief, Oracle and the inventor of

U.S. U.S. Patent No. 8,769,604 (“Oracle’s ’604 Patent”) knew of the ’076 Patent and its contents

when the application that eventually became the ’076 Patent was cited as a reference by the

patent examiner during the prosecution of Oracle’s ’604 Patent. Oracle, having learned of the

likelihood of infringement of the ’076 Patent, nevertheless acted in a way that infringed.




                                                61
         Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 62 of 64




       149.    On information and belief, by using the ’076 Accused Products as encouraged and

assisted by Oracle, Oracle’s customers have directly infringed and continue to directly infringe

one or more claims of the ’076 Patent, including at least claim 6. On information and belief,

Oracle knew or was willfully blind to the fact that that its actions would induce its customers’

direct infringement of the ’076 Patent.

       150.    Oracle’s infringement of the ’076 Patent has been and continues to be deliberate

and willful, and, this is therefore an exceptional case warranting an award of enhanced damages

and attorneys’ fees and costs pursuant to 35 U.S.C. §§ 284-285.

       151.    On information and belief, Oracle will continue to infringe the ’076 Patent unless

enjoined by this Court.

       152.    As a result of Oracle’s infringement of the ’076 Patent, Daedalus has suffered

monetary damages, and seeks recovery, in an amount to be proven at trial, adequate to

compensate for Oracle’s infringement, but in no event less than a reasonable royalty with interest

and costs. Oracle’s infringement of Daedalus’ rights under the ’076 Patent will continue to

damage Daedalus, causing irreparable harm for which there is no adequate remedy at law, unless

enjoined by this Court.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and seeks relief against Oracle as follows:

       a.      For judgment that Oracle has infringed and continues to infringe the claims of the

               ’494, ’886, ’612, ’132, and ’076 Patents;

       b.      For a permanent injunction against Oracle and its respective officers, directors,

               agents, servants, affiliates, employees, divisions, branches, subsidiaries, parents,




                                                62
             Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 63 of 64




                 and all other acting in active concert therewith from infringement of the ’494,

                 ’886, ’612, ’132, and ’076 Patents;

        c.       For an accounting of all damages sustained by Plaintiff as the result of Oracle’s

                 acts of infringement;

        d.       For a mandatory future royalty payable on each and every future sale by Oracle of

                 a product that is found to infringe one or more of the Daedalus Patents and on all

                 future products which are not colorably different from products found to infringe;

        e.       For a judgment and order finding that Oracle’s infringement is willful and

                 awarding to Plaintiff enhanced damages pursuant to 35 U.S.C. § 284;

        f.       For a judgment and order requiring Oracle to pay Plaintiff’s damages, costs,

                 expenses, and pre- and post-judgment interest for its infringement of the ’494,

                 ’886, ’612, ’132, and ’076 Patents as provided under 35 U.S.C. § 284;

        g.       For a judgment and order finding that this is an exceptional case within the

                 meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’

                 fees; and

        h.       For such other and further relief in law and in equity as the Court may deem just

                 and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury in this action of all issues triable by a jury.




                                                   63
        Case 6:20-cv-00428-ADA Document 1 Filed 05/26/20 Page 64 of 64




Dated: May 26, 2020           Respectfully Submitted,

                               /s/ _________________________________
                               Denise M. De Mory (Pro Hac Vice Pending)
                               Cal. Bar No. 168076
                               ddemory@bdiplaw.com
                               Robin Curtis (Pro Hac Vice Pending)
                               Cal. Bar No. 271702
                               rcurtis@bdiplaw.com
                               Jennifer L. Gilbert (Pro Hac Vice Pending)
                               Cal. Bar. No. 255820
                               jgilbert@bdiplaw.com
                               Corey Johanningmeier (Pro Hac Vice Pending)
                               Cal. Bar. No. 251297
                               cjohanningmeier@bdiplaw.com
                               Brenda Entzminger (Pro Hac Vice Pending)
                               Cal Bar No. 226760
                               bentzminger@bdiplaw.com
                               Jenna Fuller (Pro Hac Vice Pending)
                               Cal. Bar No. 324658
                               jfuller@bdiplaw.com
                               Gail Jefferson (Pro Hac Vice Pending)
                               Cal. Bar No. 325874
                               gjefferson@bdiplaw.com
                               Nicolas Mancuso (Pro Hac Vice Pending)
                               Cal. Bar No. 271668
                               nmancuso@bdiplaw.com
                               BUNSOW DE MORY LLP
                               701 El Camino Real
                               Redwood City, CA 94063
                               Telephone: (650) 351-7248
                               Facsimile: (415) 426-4744

                               Attorney in Charge for Plaintiff, Daedalus Blue, LLC

                               B. Russell Horton
                               State Bar No. 10014450
                               GEORGE BROTHERS KINCAID & HORTON, L.L.P.
                               114 West 7th Street, Ste. 1100
                               Austin, Texas 78701
                               (512) 495-1400 telephone
                               (512) 499-0094 facsimile
                               rhorton@gbkh.com

                               Attorney for Plaintiff, Daedalus Blue, LLC



                                       64
